      Case: 1:21-cv-04842 Document #: 1 Filed: 09/13/21 Page 1 of 15 PageID #:1




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

KENNETH BERRYHILL,                                  )
                                                    )
               Plaintiff,                           )       Civil Action No.: 21-CV-4842
                                                    )       Judge:
v.                                                  )       Magistrate Judge:
                                                    )
DAVID ERICKSON, INDIVIDUALLY                        )       NOTICE OF REMOVAL JURY
AND AS AGENT OF M.J. ELECTRIC, LLC,                 )       TRIAL DEMANDED
AND M.J. ELECTRIC, LLC                              )
                                                    )
               Defendants.                          )

                                    NOTICE OF REMOVAL

       NOW COME the above-named Defendants, David Erickson and M.J. Electric, LLC, by

their attorneys, McCoy Leavitt Laskey LLC, pursuant to 28 U.S.C. §§ 1332, 1441 and 1446, and

hereby give notice of removal of the above-captioned action from the Circuit Court of Cook

County, State of Illinois, County Department, Law Division, to the United States District Court

for the Northern District of Illinois – Eastern Division. In support of removal, Defendants allege

and show to the Court as follows:

I.     INTRODUCTION

       1.      On August 9, 2021, Plaintiff filed an action in the Circuit Court of Cook County,

State of Illinois, County Department, Law Division, styled Kenneth Berryhill v. David Erickson,

Individually and as Agent of M.J. Electric, LLC and M.J. Electric, LLC, and the case was assigned

No. 2021L008021. A copy of the Complaint at Law is attached hereto as Exhibit 1.

       2.      This is a personal injury action in which the Plaintiff is claiming damages related

to a motor vehicle accident that occurred on or about June 11, 2020 at or near the intersection of

Haven Avenue and Honey Lane in the City of New Lenox, County of Will, State of Illinois.
       Case: 1:21-cv-04842 Document #: 1 Filed: 09/13/21 Page 2 of 15 PageID #:2




Plaintiff alleges that Defendant David Erickson was negligent and caused the motor vehicle

accident. The Complaint at Law further asserts that Erickson’s employer, M.J. Electric, LLC, is

vicariously liable for the actions of Mr. Erickson, who was an employee of M.J. Electric at the

time of the accident. (Ex. 1.)

II.     TIMELINESS OF REMOVAL

        3.     Plaintiff’s counsel Michael Lapin provided a courtesy copy of the Complaint at

Law to Counsel for Defendants on August 13, 2021 via email. A copy of the email attaching the

courtesy copy of the Complaint at Law is attached hereto as Exhibit 2. M.J. Electric, LLC was

served with the Summons and Complaint at Law on August 20, 2021. Upon information and belief,

David Erickson has not yet been served with the Summons and Complaint at Law. Thirty (30)

days from August 13, 2021, the date Defense counsel received a courtesy copy of the Complaint

at Law was Sunday, September 12, 2021. This Notice of Removal is timely filed because it is filed

on the next day that is not a Saturday, Sunday, or legal holiday within thirty (30) days of August

13, 2021, the date on which Defendants’ counsel first received a courtesy copy of the Complaint

at Law via email from Plaintiff’s counsel. Fed. R. Civ. P. 6(a)(1)(C).

III.    BASIS FOR REMOVAL – DIVERSITY JURISDICTION

        4.     The United States District Court has original jurisdiction over this litigation filed

in state court based on diversity of citizenship of the parties. This case may be removed from the

Circuit Court of Cook County, State of Illinois, County Department, Law Division, to the United

States District Court for the Northern District of Illinois – Eastern Division, pursuant to 28 U.S.C.

§ 1332 because it is a civil action between citizens of different states and the amount in controversy

exceeds $75,000.00, exclusive of interest and costs.




                                                  2
      Case: 1:21-cv-04842 Document #: 1 Filed: 09/13/21 Page 3 of 15 PageID #:3




       5.      Defendant David Erickson is a citizen and resident of Minnesota. (Ex. 3, Illinois

Traffic Crash Report, p. 1.)

       6.      Defendant M.J. Electric, LLC is a limited liability company that is wholly owned

by Quanta Services, Inc. Quanta Services, Inc. is incorporated in the State of Delaware, has its

principal place of business in Houston, Texas, and is deemed to be a citizen of Delaware and Texas

pursuant to 28 U.S.C. 1332(c)(1).

       7.      Plaintiff Kenneth Erickson is a citizen and resident of Illinois. (Ex. 3, Illinois

Traffic Crash Report, p. 1.)

       8.      Plaintiff has demanded damages from Defendants in the amount of $165,000.00 to

compensate him for personal injuries which he claims are related to the subject motor vehicle

accident. (Ex. 4, Pre-Suit Demand from Plaintiff’s Counsel.) The amount in controversy thus

exceeds the sum or value of $75,000.00, exclusive of interest and costs.

       9.      This Court has diversity jurisdiction over this action pursuant to 28 U.S.C. §§ 1332

and 1441(a) because it is a civil action between citizens of different states and the amount in

controversy exceeds $75,000.00 exclusive of costs and interest.

IV.    VENUE

       10.     The subject motor vehicle accident forming the basis for this action occurred in the

City of New Lenox, County of Will, Illinois, making venue proper in the Northern District of

Illinois – Eastern Division. (Ex. 1, ¶1, Ex. 3.)

V.     FULL COMPLIANCE

       11.     Pursuant to 28 U.S.C. § 1446(d), Defendants are filing this Notice of Removal with

the clerk for the state court in which the State Court Action was originally filed. Copies of the

Notice to the Circuit Court of Cook County, State of Illinois, County Department, Law Division,



                                                   3
       Case: 1:21-cv-04842 Document #: 1 Filed: 09/13/21 Page 4 of 15 PageID #:4




together with this Notice of Removal with exhibits, are being served upon the Plaintiff through his

attorneys of record pursuant to 28 U.S.C. § 1446(d). Counsel who has appeared on behalf of the

Plaintiffs in the state court action is:

                Eric M. Glasson, Esq.
                Michael E. Lapin, Esq.
                Joshua M. Rappaport, Esq.
                Eric M. Glasson & Associates
                134 N. LaSalle Street, Suite 1320
                Chicago, Illinois 60602
                eric@glassonlawgroup.com
                michael@glassonlawgroup.com
                josh@glassonlawgroup.com
                info@glassonlawgroup.com

        WHEREFORE, Defendants, David Erickson and M.J. Electric, LLC, hereby remove the

above-captioned action now pending against it in the Circuit Court of Cook County, State of

Illinois, County Department, Law Division to the United States District Court for the Northern

District of Illinois – Eastern Division to assume full jurisdiction over this action as provided by

law.

                                             Respectfully submitted,

                                             McCOY LEAVITT LASKEY LLC
                                             Attorneys for Defendants, David Erickson and M.J.
                                             Electric, LLC

Dated: September 13, 2021                    By: /s/ Michael A. Snider
                                                 Michael A. Snider      ARDC No. 6337269
                                                 Riverwood Corporate Center III
                                                 N19 W24200 Riverwood Drive, #125
                                                 Waukesha, WI 53188
                                                 Telephone (262) 522-7000
                                                 Fax (262) 522-7020
                                                 msnider@MLLlaw.com




                                                4
      Case: 1:21-cv-04842 Document #: 1 Filed: 09/13/21 Page 5 of 15 PageID #:5




                                CERTIFICATE OF SERVICE

        The undersigned hereby certifies that a copy of this document was served on the 13th day
of September, 2021, upon all parties in the above cause by serving the attorneys of record at their
respective addresses disclosed on the pleadings. Service was made by:

 U.S. Mail         Hand-Delivery         Email           Facsimile          Other – EDMS


Attorney for Plaintiff, Kenneth Barryhill
Eric M. Glasson, Esq.
Michael E. Lapin, Esq.
Joshua M. Rappaport, Esq.
Eric M. Glasson & Associates
134 N. LaSalle Street, Suite 1320
Chicago, Illinois 60602
eric@glassonlawgroup.com
michael@glassonlawgroup.com
josh@glassonlawgroup.com
info@glassonlawgroup.com

                                                    /s/ Michelle M. Neil
                                                    Michelle M. Neil, Legal Assistant




                                                5
                                                  Case: 1:21-cv-04842 Document #: 1 Filed: 09/13/21 Page 6 of 15 PageID #:6

                                                                                                                                     FILED
                                                                                                                                     8/9/2021 1:47 PM
                                                            IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS                            IRIS Y. MARTINEZ
                                                                  COUNTY DEPARTMENT – LAW DIVISION                                   CIRCUIT CLERK
                                                                                                                                     COOK COUNTY, IL
FILED DATE: 8/9/2021 1:47 PM 2021L008021




                                           KENNETH BERRYHILL,                             )
                                                                                          )
                                                          Plaintiff,                      )
                                                                                          )
                                                                  v.                      )        Case No.:            2021L008021
                                                                                          )
                                           DAVID ERICKSON, Individually and as            )
                                           Agent of M.J. ELECTRIC, LLC. and               )
                                           M.J. ELECTRIC, LLC.                            )
                                                                                          )
                                                                                          )
                                                          Defendant.                      )

                                                                                 COMPLAINT AT LAW

                                                  NOW COMES the Plaintiff, KENNETH BERRYHILL, by and through his attorneys, Eric

                                           M. Glasson and Associates, and for his complaint against the Defendant, DAVID ERICKSON,

                                           Individually and as Agent of M.J. ELECTRIC, LLC., and M.J. ELECTRIC, LLC, states as follows:

                                                                           COUNT I: Negligence
                                                                KENNETH BERRYHILL Against DAVID ERICKSON

                                                  1.      On the morning of June 11, 2020, the Plaintiff, KENNETH BERRYHILL, was

                                            operating his motor vehicle in an eastbound direction on Haven Ave. at or near its intersection with

                                            Honey Lane in the City of New Lenox, County of Will, State of Illinois.

                                                  2.      At said time and place, the Defendant, DAVID ERICKSON, was operating a motor

                                           vehicle in a northbound direction on a dirt road near the aforementioned intersection.

                                                  3.      At all times relevant herein, it was the duty of the Defendant, DAVID ERICKSON,

                                           to exercise ordinary care in the operation, ownership, control, and maintenance of said vehicle, and

                                           in accordance with the statutes and common law of this state pertaining to the operation of a motor

                                           vehicle upon the public street, so as not to cause injury to the Plaintiffs and others.

                                                  4.      Notwithstanding said duties, the Defendant, DAVID ERICKSON, was careless and

                                           negligent in one or more of the following ways:

                                                                                               1

                                                                                                                                           EXHIBIT 1
                                                  Case: 1:21-cv-04842 Document #: 1 Filed: 09/13/21 Page 7 of 15 PageID #:7



                                                         a.        Negligently operated, managed, maintained, and controlled his motor vehicle;

                                                         b.        Failed to keep a proper lookout;
FILED DATE: 8/9/2021 1:47 PM 2021L008021




                                                         c.        Failed to reduce speed so as to avoid a collision, in violation of 625 ILCS 5/11-
                                                                   601;

                                                        d.         Failed to sound the horn or otherwise warn of impending danger of collision,
                                                                   in violation of 625 ILCS 5/12-601;

                                                        e.         Failed to yield the right of way to a vehicle on the roadway while entering said
                                                                   roadway;

                                                        f.         Entered the roadway when it was unsafe to do so;

                                                        g.         Operated a motor vehicle too fast for road conditions; and/or

                                                        h.         Failed to stop said motor vehicle or change the course of direction before
                                                                   striking the Plaintiff’s vehicle.

                                                  5.         As a direct and proximate result of one or more of the aforesaid careless and negligent

                                           acts and/or omissions of the Defendant, the vehicle operated by the Defendant, DAVID ERICKSON,

                                           crashed into the Plaintiff, KENNETH BERRYHILL’S, vehicle, when Defendant entered the roadway

                                           from a dirt road.

                                                  6.         That as a direct and proximate result of one or more of the aforesaid careless and

                                           negligent acts and/or omissions of the Defendant, DAVID ERICKSON, the Plaintiff, KENNETH

                                           BERRYHILL, sustained severe and permanent injuries, both externally and internally, and was and

                                           will be hindered and prevented from attending to his usual duties and affairs and has lost and will in

                                           the future lose the value of that time. The Plaintiff also suffered great pain and anguish, both in mind

                                           and body, and will in the future continue to suffer. The Plaintiff further expended and became liable

                                           for, and will expend and become liable to pay, large sums of money for medical care and services,

                                           endeavoring to become healed and cured of his injuries.

                                                  WHEREFORE, the Plaintiff, KENNETH BERRYHILL, demands judgment against the

                                           Defendant, DAVID ERICKSON, in a dollar amount to satisfy the jurisdiction and limitations of this


                                                                                                2

                                                                                                                                            EXHIBIT 1
                                                  Case: 1:21-cv-04842 Document #: 1 Filed: 09/13/21 Page 8 of 15 PageID #:8



                                           Court and such additional amounts as the jury and the Court shall deem proper, and additionally,

                                           costs of said suit.
FILED DATE: 8/9/2021 1:47 PM 2021L008021




                                                                                    COUNT II
                                                                              VICARIOUS LIABILITY
                                                                   KENNETH BERRYHILL AGAINST M.J. ELECTRIC, LLC.

                                                   1.         Plaintiff reincorporates paragraphs 1-3 of “Count I” and reincorporates them by

                                           reference as if fully set out herein.

                                                   4.         At all relevant times herein, the Defendant, DAVID ERICKSON, was acting as the

                                           agent, servant, and/or employee of the Defendant, M.J. ELECTRIC, LLC.

                                                   5.         At all relevant times herein, it was the duty of the Defendant, M.J. ELECTRIC, LLC.,

                                           by and through the acts and/or omissions of the Defendant, DAVID ERICKSON, to exercise ordinary

                                           care in the operation, ownership, control, and maintenance of the aforementioned motor vehicle, and

                                           in accordance with the statutes and common law of this state pertaining to the operation of a motor

                                           vehicle upon the public roadway, so as not to cause injury to the Plaintiff and others.

                                                   6.         Notwithstanding said duties, the Defendant, M.J. ELECTRIC, LLC., by and through

                                           the actions of Defendant, DAVID ERICKSON, was careless and negligent in one or more of the

                                           following ways:

                                                          a.        Negligently operated, managed, maintained, and controlled his motor vehicle;

                                                          b.        Failed to keep a proper lookout;

                                                          c.        Failed to reduce speed so as to avoid a collision, in violation of 625 ILCS 5/11-
                                                                    601;

                                                         d.         Failed to sound the horn or otherwise warn of impending danger of collision,
                                                                    in violation of 625 ILCS 5/12-601;

                                                         e.         Failed to yield the right of way to a vehicle on the roadway while entering said
                                                                    roadway;

                                                         f.         Entered the roadway when it was unsafe to do so;

                                                         g.         Operated a motor vehicle too fast for road conditions; and/or

                                                                                                3

                                                                                                                                            EXHIBIT 1
                                                  Case: 1:21-cv-04842 Document #: 1 Filed: 09/13/21 Page 9 of 15 PageID #:9




                                                         h.      Failed to stop said motor vehicle or change the course of direction before
                                                                 striking the Plaintiff’s vehicle.
FILED DATE: 8/9/2021 1:47 PM 2021L008021




                                                   7.      As a direct and proximate result of one or more of the aforesaid careless and negligent

                                           acts and/or omissions of the Defendant, the vehicle operated by the Defendant, DAVID ERICKSON,

                                           crashed into the Plaintiff, KENNETH BERRYHILL’S, vehicle, when Defendant entered the roadway

                                           from a dirt road.

                                                   8.      That as a direct and proximate result of one or more of the aforesaid careless and

                                           negligent acts and/or omissions of the Defendant, M.J. ELECTRIC, LLC., by and through the acts

                                           and/or omissions of the Defendant, DAVID ERICKSON, the Plaintiff, KENNETH BERRYHILL,

                                           sustained severe and permanent injuries, both externally and internally, and was and will be hindered

                                           and prevented from attending to his usual duties and affairs and has lost and will in the future lose

                                           the value of that time. The Plaintiff also suffered great pain and anguish, both in mind and body, and

                                           will in the future continue to suffer. The Plaintiff further expended and became liable for, and will

                                           expend and become liable to pay, large sums of money for medical care and services, endeavoring

                                           to become healed and cured of his injuries.

                                                   WHEREFORE, the Plaintiff, KENNETH BERRYHILL, demands a judgment against the

                                           Defendant, M.J. ELECTRIC, LLC., in a dollar amount to satisfy the jurisdiction and limitations of

                                           this Court and such additional amounts as the jury and the Court shall deem proper, and additionally,

                                           costs of said suit.




                                                                                              4

                                                                                                                                          EXHIBIT 1
                                           Case: 1:21-cv-04842 Document #: 1 Filed: 09/13/21 Page 10 of 15 PageID #:10



                                                                                         Respectfully Submitted,
FILED DATE: 8/9/2021 1:47 PM 2021L008021




                                                                                         By: /s/ Eric Glasson
                                                                                         Attorney for Plaintiff

                                                                                         Eric M. Glasson & Associates
                                                                                         Eric M. Glasson, Esq.
                                                                                         Michael E. Lapin, Esq.
                                                                                         Joshua M. Rappaport, Esq.
                                                                                         134 N. LaSalle Street, Suite 1320
                                                                                         Chicago, Illinois 60602
                                                                                         (312) 332-0400
                                                                                         Attorney#: 41088
                                                                                         info@glassonlawgroup.com




                                                                                5

                                                                                                                        EXHIBIT 1
            Case: 1:21-cv-04842 Document #: 1 Filed: 09/13/21 Page 11 of 15 PageID #:11


Rebecca A. Eder

From:                             Mike Lapin <michael@glassonlawgroup.com>
Sent:                             Friday, August 13, 2021 9:55 AM
To:                               Rebecca A. Eder
Subject:                          Berryhill
Attachments:                      Civil Action Cover Sheet Filed.pdf; Summons Issued And Returnable.pdf; 222 Affidavit
                                  Filed.pdf; Complaint / Petition - Motor Vehicle - Fee.pdf


Per your request, please see attached. Thanks!

From: GreenFiling Support <support@greenfiling.com>
Sent: Tuesday, August 10, 2021 9:52 AM
To: Information Mailbox <info@glassonlawgroup.com>
Subject: Filing ID 2698282 Accepted on 2021L008021 ‐ BERRYHILL KENNETH VS. M.J. ELECTRIC, LLC




            Accepted

             Filing ID:           2698282

             Envelope No:         14360913

             Document(s):         Complaint / Petition ‐ Motor Vehicle ‐ Fee ‐ Accepted
                                  222 Affidavit Filed ‐ Accepted
                                  Summons Issued And Returnable ‐ Accepted
                                  Civil Action Cover Sheet Filed ‐ Accepted

             Case:                2021L008021 ‐ BERRYHILL KENNETH VS. M.J. ELECTRIC, LLC

             Court Location:      Cook County ‐ Law ‐ District 1 ‐ Chicago

             Filer:               Eric Glasson

             Final Filing Fees:                          Court Filing Fees $388.00
                                        Provider Service Fee (GreenFiling)   $1.00
                                                     Payment Service Fee     $0.25
                                                                       Total $389.25

             Card Used:           CHECKING‐xxxxxxxxxxxx5739


                                                             1


                                                                                                         EXHIBIT 2
Case: 1:21-cv-04842 Document #: 1 Filed: 09/13/21 Page 12 of 15 PageID #:12



                 Click here for a detailed printer friendly filing receipt.

                 Click here for a filing statement.


Thank you!




                                             2


                                                                              EXHIBIT 2
                                                 Case: 1:21-cv-04842 Document #: 1 Filed: 09/13/21 Page 13 of 15 PageID #:13




         ILLINOIS TRAFFIC CRASH REPORT|                                                                                                             Sheet       1        of           Sheets


    DRAC I
     01
    ui       !U2
                  01
                          TRFD

                                01
                                       TRFC

                                             01
                                                       WEAT

                                                         01
                                                                   DRVA


                                                                   ui
                                                                     02
                                                                             U2
                                                                                01
                                                                                       .VIS

                                                                                       :
                                                                                           Ul
                                                                                             99        99
                                                                                                      U2
                                                                                                                 VEHD



                                                                                                                 ui
                                                                                                                      99
                                                                                                                              U2
                                                                                                                                     01
                                                                                                                                                LGHT

                                                                                                                                                   01
                                                                                                                                                               COLL

                                                                                                                                                                 10
                                                                                                                                                                              MANV

                                                                                                                                                                               03 :
                                                                                                                                                                              Ul
                                                                                                                                                                                       ;


                                                                                                                                                                                       I U2
                                                                                                                                                                                           oi
                                                                                                                                                                                                                             mill I I I I III
                                                                                                                                                                                                                                  * AP002 *                                          AUU19Z0414
                                                                                                                                                                          TYPE OF REPORT                                                                              AGENCY   CRASH REPORT NO                                                   TRFW
     INVESTIGATING AGENCY                                                                        DAMAGE TO ANY                       $500 OR LESS
                                                                                                                                                                    ONSCENE
                                                                                                                                                                                                                      A No Injury / Drive Away
                                                                                                  ONE PERSON S              O $501 -$1,500                                                                                                                                                                                                            02
     New Lenox PD                                                                               VEHICLE/PROPERTY
                                                                                                                            D Over $1,500
                                                                                                                                                                    NOT ONSCENE (DESK REPORT)
                                                                                                                                                                    AMENDED
                                                                                                                                                                                                                      B Injury and / or Tow Due To Crash

                                                                                                                                                                                                                                      I DATE OF CRASH
                                                                                                                                                                                                                                                                 YR

                                                                                                                                                                                                                                                                 TIME
                                                                                                                                                                                                                                                                        2020
                                                                                                                                                                                                                                                                               I                20-1207

                                                                                                                                                                                                                                                                                                             SECONDARY CRASH
                                                                                                                                                                                                                                                                                                                                                 VEHT

     ADDRESS NO                                     HIGHWAY or STREET NAME                                                                          City              Township                      INTERSECTION                                                                                                                                      02
                                                                                                                                                                                                                     Yes a No                                                             am
                                                                                                                                                                                                    RELATED                                                                                                    YES                  NO
                                                    W W HAVEN AVE                                                                              NEW LENOX                                                                              06/11/2020                      07:13               PM
                                                                                                                                                                                                                                                                                                                                                 ui
                                                                                                                                                                                                    PRIVATE                           mo    day yr                                                           FLOW CONDITION
                     (CIRCLE)                       (CIRCLE)                                                                                                                                        PROPERTY
                                                                                                                                                                                                                     Yes     NO                                                                                                                       01
                                                                                                                                                   COUNTY
                                                                                                                                                                                                                                      DOORING                Y
                                                                                                                                                                                                                                                                      I     NUMBER MOTOR                       SLOW
                                                                                                                                                                                                                                                                                                                                                 U2
                                                                                                                                                                                                                                                                          VEHICLES INVOLVED
           150
           AT INTERSECTION WITH
                                Ml    N      I
                                                  O !HONEY LANE    (NAME OF INTERSECTION OR ROAD FEATURE!                                       WILL
                                                                                                                                                                                                 HIT & RUN           Yes     No       WITH
                                                                                                                                                                                                                                      PEDALCYCLIST           N
                                                                                                                                                                                                                                                                      I              2
                                                                                                                                                                                                                                                                                                               STOPPED
                                                                                                                                                                                                                                                                                                               FREEFLOW
                                                                                                                                                                                                                                                                                                                                                 • LNS

                                                                                                                                                                                                                                                                                                                                                       2
                                                                                                                  DATE OF BIRTH                                                                                                        CIRCLE NUMBER(S)                                                                              N           ui
                                                                                                                                                     MAKE                                     MODEL                     YEAR
         DRIVER takM D                             Ped     Pedel DEQUES DnMV                    NCV   Ov                                                                                                                               FOR DAMAGED AREA(S)                            FRONT
                                                                                                                  01/23/1981                                                                                                                                                                           TOWED
                                                                                                                                                    DODGE                                     RAM 2500 ST               2014            00    NONE                                                     DUE TO CRASH                                    2
    NAME (LAST.FIRST Ml) ERICKSON. DAVID, L                                                                       mo    day       yr                                                                                                                                            11
                                                                                                                                                                                                                                        13 - UNDER CARRIAGE                                                                                      U2
     STREET ADDRESS                                                                                           SEX           SAFT          AIR           AUTOMATED SYSTEM                       LEVIN VEH      EVEL ENGAGED AT CRASf                                                                    FIRE
                                                                                                                                                                                                                                        14 - TOTAL (ALL)
u                                                                                                                                                                                                                                                                                                                                                ALGN

                                                                                                                                                                                                                                                                                                ±£
                                                                                                                                                           Y         N              UNK                                                 15 - OTHER                                                     DISTRACTED
     6019 165TH AVE                                                                                              M            2           04                                                                                            99 - UNKNOWN
                                                                                                                                                                                                                                                                                                                                                      01
N    CITY                                                      STATE           ZIP                           INJURY         EJECT         EPTH
                                                                                                                                                     PLATE NO
                                                                                                                                                                                               STATE
                                                                                                                                                                                                                           YEAR         POINT OF
                                                                                                                                                                                                                                                                  ,12 n
                                                                                                                                                                                                                                                                                                       DISTRACION
                                                                                                                                                                                                                                                                                                       VALUE                                     ui
                                                                                                                                                                                                                                        FIRST CONTACT
                                                                                                                                                     RB18290                                                               2020
I    BECKER                                                      MN            55308                             0            1            0                                                   IL                                                                                        REAR          COM VEH                                        01
                                                                                                                                                        VI N                                                                                                                                                                                     U2
    TELEPHONE                                      DRIVER LICENSE NO                                          STATE CLASS              CLDID                                                                                            INSURANCE CO                                                            EXPIRED
T                                                                                                                                                       3C6TR5CT0EG319107                                                               OLD REPUBLIC INSURANCE COMPANY
    (612) 723-7459                                 Q807173624115                                              MN            Cl             7                                                                                                                                                                   I Y         ON                    RSUR

1   EMS AGENCY                                                                                                PEDV          PPA           PPL       | VEHICLE OWNER (LAST. FIRST M l.)                                                                                    POLICY NO                                                                   01
                                                                                                                                                    J MJ . ELECTRIC, LCC                                                                                                  MWTB313092
                                                                                                                                                                                                                                                                                                                                                 VEHU
    HOSPITAL (TAKEN                                                                                        KID: NT AtSPOfOEl                         OWNER ADDRESS (STREET. CITY. STATE. ZIP)
                                                                                                                                          IF*Y‘                                                                                                                           TELEPHONE
                                                                                                                                                                                                                                                                                                                                                      99
                                                                                                                  Y           N                         200 W. FRANK PIPP DRIVE , IRON MOUNTAIN, Ml 49801
                                                                                                                                                                                                                                                                                                                                                 ui
                                                                                                                  DATE OF BIRTH                         MAKE                                  MODEL                   YEAR             CIRCLE NUMBER(S)                                                                                  N
         driver      p*-iM                       DpriD p«ii Deques Qnmv Qncv dv                                                                                                                                                                                                                                                                       02
                                                                                                                                                                                                                                       FOR DAMAGED AREA(S)                            front            TOWED
                                                                                                                  07/27/1960                            FORD
    NAME     (last first, mi)         BERRYHILL, KENNETH,                                    E                                                                                                EXPLORER                1998                                                                                                                       U2
                                                                                                                  mo day          yr                                                                                                    00 - NONE
                                                                                                                                                                                                                                        13 -UNDER CARRIAGE
                                                                                                                                                                                                                                                                                if              >      DUE TO CRASH
                                                                                                                                                                                                                                                                                                                                                 SPDR
    STREET ADDRESS                                                                                           SEX           SAFT             AIR         AUTOMATED SYSTEM                      LEV IN VEH      LEVEL ENGAGEOAT CRASH                                                                    FIRE
U                                                                                                                                                                                                                                          14 - TOTAL (ALL)
                                                                                                                                                                                                                                                                                                                                                       0
                                                                                                                                                                                                                                                                                :IW
    1401 WENTWORTH AVE                                                                                           M                                         Y        BN               UNK                                                   15 -OTHER                                                   DISTRACTED
                                                                                                                             2              I04                                                                                         99 - UNKNOWN                                                                                             Ul
N   CITY                                                      STATE          ZIP                            INJURY         EJECT          “1             PLATE NO                               STATE                   YEAR
                                                                                                                                                                                                                                           POINT OF
                                                                                                                                                                                                                                                                                                       DISTRACION
                                                                                                                                                                                                                                                                                                       VALUE

1   CALUMET CITY                                              IL             60409                            0
                                                                                                             STATE
                                                                                                                             1
                                                                                                                                          CLDID
                                                                                                                                               0           BA52777
                                                                                                                                                        VI N
                                                                                                                                                                                               IL                                          FIRST CONTACT
                                                                                                                                                                                                                                                                                      Eg               COM VEH                                   U2
                                                                                                                                                                                                                                                                                                                                                       0

     TELEPHONE                                       DRIVER LICENSE NO                                                     CLASS                                                                                                                                                                                  EXPIRED                        RDEF
T    (312) 856-7921                                    B640-5056-0213                                            IL         Cl                 0        1FMZU34E8WUA65825                                                               STATE FARM GENERAL INSURANCE COMPANY                                      Y             N
                                                                                                                                                                                                                                                                                                                                                      01
                                                                                                              PEDV                                      VEHICLE OWNER (LAST FIRST M l )
2    EMS AGENCY                                                                                                                                                                                                                                                           POLICY NO                                                              BAC
                                                                                                                                                    | BERRYHILL, KENNETH, E                                                                                               E97 3443-B03-13A                                                            996
     HOSPITAL (TAKEN TO)                                                                                   INCIDENT RESPONDER                              OWNER ADDRESS (STREET. CITY. STATE. ZIP)                                                                       TELEPHONE                                                              ui
                                                                                                                  Y              N                         1401 WENTWORTH AVE , CALUMET CITY, IL 60409                                                                    (312) 856-7921                                                              996
                                                                                                                                                                                                                                                                                                                                                 U2
    IUNT    (SEAT)       (DOB)        ISEX) ISAFTi       (AIR)     UN))   IEJCT) (EPTH)                              PASSENGERS 4 WITNESSES ONLY                     (NAME) /(ADDA) /(TEL)                                                           (EMS)                                          (HOSP)

                                                                                                                                                                                                                                                                                                                                                 • OCCS

                                                                                                                                                                                                                                                                                                                                                       1
                                                                                                                                                                                                                                                                                                                                                 Ul

                                                                                                                                                                                                                                                                                                                                                       1
                                                                                                                                                                                                                                                                                                                                                 U2

    jEVNOi (MOST)       (EVNT)       (LOC)        DAMAGED PROPERTY OWNER NAME                                               DAMAGED PROPERTY                                                                                                         POLICE NOTIFIED                 TIME             AM       Did crash occur               Y   DIRP

                                                                                                                                                                                                                                                                                     07:13            PM      In a Work Zone?
                                                                                                                                                                                                                                                       06/11/2020                                                                            N        01
                         11            1     .   PROPERTY OWNER ADDRESS                                                CITY                                STATE          ZIP                       PRIMARY CAUSE          SECONDARY CAUSE             EMS NOTIFIED                  TIME                     if YES check one below             ui
                                                                                                                                                                                                                                                                                                      AM
                                                                                                                                                                                                    02                     99                                                                         PM              Construction
                                                                                                                                                                                                                                                                                                              O                                       03
                                                                          Citations issued             Pending                                                                                                      CITATION NO.
                                                                                                                                                                                                                                                       EMS ARRIVED                   TIME             AM              Maintenance                U2
                                                 ARREST NAME                                                                                                                       SECTION
                                                                                                                                                                                                                                                                                                      PM              Utility                    SLMT
                                                                                                                                                                                                                                                     ROAD CLEARANCE                  TIME
                         11           1          ARREST NAME              Citation, Issued             Pending                                                                     SECTION                          CITATION NO
                                                                                                                                                                                                                                                                                                      AM
                                                                                                                                                                                                                                                                                                                      Unknown work                    30
                                                                                                                                                                                                                                                                                                      PM              zone tyoe                  ui
     2
                                                                                                                                                                                                                                                       COURT DATE                    TIME             AM      Workers Present?
                                                 OFFICER ID.                               SIGNATURE                                                 BEAT /DIST                               SUPERVISOR ID                                                                                                                                           30
                                                                                                                                                                                                                                                                                                                                             N
                                                                                                                                                                                                                                                                                                      PM
                                                 149                                       BARTELS, RYAN                                             NEW LENOX POLICE
                                                                                                                                                                                              149                                                                                                                                                U2




                                                                                                                                                                                                                                                                                                           EXHIBIT 3
                             Case: 1:21-cv-04842 Document #: 1 Filed: 09/13/21 Page 14 of 15 PageID #:14




                                 DIAGRAM                                                                                                               COMMERCIAL MOTOR VEHICLE (CMV)
        X001928413                                                                                                                                       IF MORE THAN ONE CMV IS INVOLVED, USE SR 1050A
                                                                                                                                                                          ADDITIONAL UNITS FORMS.

                                                                                                                                     A CMV is defined as any motor vehicle used to transport passengers or property and:
                                                        Hon<vLn                               I
                                                                                                                                     1. Has a weight rating of more than 10,000 pounds (example: truck or truck/trailer
                                                                                                                                     combination); or
                                                                                                                                     2. Is used or designed to transport more than 15 passengers, including the driver
                                                                                         U2

                                                                                              I      U1

                                                                                                   iSyw
                                                                                                                                     (example: shuttle or charter bus); or

                                                                                                                                     3. Is designed to carry 15 or fewer passengers and operated by a contract carrier
                                                                                                                                     transporting employees in the course of their employment (example: employee
                                                                                                                                     transporter - usually a van-type vehicle or passenger car); or
                                                                                              I
                                                                                                                                     4. Is used or designed to transport between 9 and 15 passengers, including the
                                                                                                                                     driver, for direct compensation beyond 75 air miles from the driver's work reporting
                                                                                                                                     location (example: large van used for specific purpose); or
                                                                                                                                     5 Is any vehicle used to transport any hazardous material (HAZMAT) that requires
                                                                                                                                     placarding (example: placards will be displayed on the vehicle).
                                                                                              I1
                                                                                                                                     CARRIER NAME

                                                                                                                                     ADDRESS
                                                                                              I
                                                                                                                                     CITY/STAT E/ZIP
                                            To So*
                                                                                                                                                                                                      Notin                   Notin
                                                                                                                                     Motor Carter ID              Interstate       Intrastate         Comm./Govt              CommjOthers
                                                                                                                                     USDOT NO.                                          ILCC NO.

NARRATIVE (Refer to vehicle by Unit No.)                                                                                             Source of above info.         Side of Truck          Papers             Driver            Log Book

In summary: Unit 1 was pulling out from a dirt path that leads onto Haven that is located between Fairfield and Honey Ln. Unit       GVWR/GCWR                       <10,000                    10,000-26,000                 >26,000
1 was attempting to make a left-hand turn onto Haven from this pathway. Unit 2 was traveling eastbound on Haven and                  Were HAZMAT placards displayed on the vehicle?                         Y                 N
passed this dirt-pathway. Unit 1 pulled onto Haven but accidentally struck the rear passenger quarter panel of Unit 2 causing
                                                                                                                                     If yes, name on placard
minor damage.
                                                                                                                                     4-digit UN no.                                 1-digit Hazard Class no.

No EMS was needed. No tow trucks needed. Information between parties exchanged.
                                                                                                                                     Did HAZMAT spill from the vehicle (do not consider fuel from the
Nothing further.                                                                                                                     Vehicle's own tank)?                      y              n              unk
                                                                                                                                     Did HAZMAT Regulations violation contribute to the crash?
                                                                                                                                                                               Y              N              UNK

                                                                                                                                     Did Motor Carrier Safety Regulations (MCS) violation contribute to
                                                                                                                                     the crash?                 y           No        unk
                                                                                                                                     Was a Driver/Vehide Examination Reoort from completed?
                                                                                                                                      HAZMAT                 Y        ND UNK                      Out of Service?         y           N
                                                                                                                                      MCS                    Y        ND UNK                      Out of Service?         y           N
                                                                                                                                      Form No.


                                                                                                                                     IDOT PERMIT NO.                                       WIDE LOAD?                 y           N

                                                                                                                                      TRAILER VIN 1                                         TRAILER VIN 2

LOCAL USE ONLY                                                                                                                        TRAILER WIDTH(S):                0-96"        97-102'             >102"
                                                                                                                                                      TRAILER 1
                                                                                                                                                      TRAILER 2
                                                                                                                                         TRAILER LENGTH(S): 1                       _ ft            TRAILER2                          ft

U_COLOR       White                UCOLOR   Blue-Dark             U_Drug 1   000   U_Drug 2               U_Drug 1   000   UDrug 2       TOTAL VEHICLE LENGTH                              ft       NO.OF AXLES

                                                                                                                                                 SELECT CODES FROM BACK COVER OF CRASH BOOKLET
U TOWED
                   DISABLING DAMAGE         NOT DISABLING DAMAGE         DAMAGE EXTENT               TOWED BY/TO
DUE TO
                                                                                                                                                                 VEHICLE CONFIGURATION
UTOWED
                                                                         DAMAGE EXTENT               TOWED BY/TO
DUE TO             DISABLING DAMAGE         NOT DISABLING DAMAGE                                                                         CARGO BODY TYPE                                      LOAD TYPE




                                                                                                                                                                                                         EXHIBIT 3
EMAIL                                           0E103210017
            Case: 1:21-cv-04842 Document #: 1 Filed: 09/13/21 Page 15 of 15 PageID #:15




                                             I Wt 1 aSalleSi Oe'iSSO >
                                                 Chicago. IL 60602


                                               Fax:(312)332-0402



        ^ApfiEB^lOlf

            Entail: Andrew . FrcndifEHelmsman tp a, com
        Betaniah
        PO Box 7214
        London, KY 40742
        Attn?- Andrew French


                RE:     Our client: Kenneth Berryhill
                        Date of Accident: June IE 2020
                        Claim nod AB949-389iWOE :

        Dear Mr, French:


        As you know, we- are the attorneys representing Kenneth Berryhill regarding an accident which
        occurred on June IE 2020.


        Enclosed please find copies of the medical records and itemized bills for treatment rendered to
        Kenneth Berryhill as follows:


        Advanced Physical Medicine - $12,$ 88.00
        Greater Chicago Anesthesia * $4,080.00
        Dr. Rabi - $29,024 40
        .American Diagnostic. - $3.900 .00


        Plaintiff hereby demands $165,000.00 to resolve this matter. Please respond to plaintiff demand
        Within thirty (30j days/

        V ery truly yours,

          ' Knc :\ J. Glasson


        Eric M. Glasson
        EMG^j'cm.
        Enclosures




                                                                                                   EXHIBIT 4
